United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Lompoc, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-405
Issued: October 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 19, 2011 appellant filed a timely appeal from merit decisions of the Office
of Workers’ Compensation Programs (OWCP) dated August 26 and 31, and October 20
and 21, 2011. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant’s actual earnings in telephone sales and manicuring
fairly and reasonably represented her wage-earning capacity; (2) whether OWCP properly
determined that appellant forfeited her right to compensation for the period April 9, 2000 to
April 5, 2009 because she failed to report work activity; (3) whether OWCP properly found that
an overpayment in compensation in the amount of $137,183.05 had been created for this period;
(4) whether OWCP properly found that an overpayment in compensation in the amount of
$20,047.75 was created for the period April 5, 2009 through July 2, 2011 because appellant
understated her earnings; (5) whether OWCP properly found that appellant was at fault in the
creation of the overpayments and they were not subject to waiver; and (6) whether OWCP
1

5 U.S.C. §§ 8101-8193.

properly required repayment of the $137,183.05 overpayment by deducting $221.00 each period
from appellant’s continuing compensation and whether OWCP properly required repayment at
the rate of $240.00 each month for the $20,047.65 overpayment.
On appeal appellant generally asserts that it would be a financial burden to repay the
overpayments.
FACTUAL HISTORY
On April 21, 1997 appellant, then a 30-year-old accounting technician, injured her left
wrist, thumb and arm when she fell at work. OWCP accepted the claim for left wrist strain.
Appellant resigned from the employing establishment for personal reasons in August 1997. She
briefly worked as a purchasing agent, and was self-employed as a manicurist until February 16,
2000 when she underwent surgical stabilization of the left thumb. Appellant received
compensation and was placed on the periodic compensation rolls. On November 1, 2000 she
underwent left lateral epicondylectomy. The accepted conditions include left carpal tunnel
syndrome, rupture of ligament supporting the carpometacarpal joint of the left thumb and left
lateral epicondylitis.
Appellant received wage-loss compensation and submitted signed CA-1032 forms, on
July 9, 2001, June 17, 2002, November 7, 2003, July 20, 2004, June 22, 2005, August 7, 2006,
August 1, 2007, June 30, 2008, July 31 and October 6, 2009. On each of these forms, which
require a claimant to report earnings for the previous 15 months, appellant stated that she was not
employed, self-employed and had not performed volunteer work.
In July 2006 OWCP was informed that appellant was working at a tanning and hair salon
while in receipt of FECA wage-loss benefits. In March and April 2008, undercover agents
observed appellant working as a manicurist. On March 17, 2010 appellant was interviewed by
Steve Bolz, a fraud investor for the Department of Labor (DOL) and Victor J. Bello, a special
agent with the Department of Justice (DOJ). The agents met her at her place of employment and
at her nearby home. Appellant described the April 1997 work injury and noted that she resigned
for personal reasons in August 1997. She stated that she did not report her earnings on CA-1032
forms because they were not significant enough, and that she began part-time work at a car
dealership three weeks prior. Appellant reported that she separated from her husband and that
their children lived with him. She signed an affidavit on March 18, 2010, acknowledging that
she had been in receipt of FECA benefits since 2000 and that she did not report self-employment
on DOL forms dated 2005 through 2009.
In June 2010 appellant was indicted on four counts of fraud in the receipt of
compensation benefits under FECA in U.S. District Court for the Central District of California.
The counts covered CA-1032 forms signed on August 7, 2006, August 1, 2007, June 30, 2008
and July 31, 2009. In a November 17, 2010 memorandum, an OWCP claims examiner discussed
the investigation and indictment. Appellant had net earnings of $55,423.60 for the period June 1,
2005 through July 31, 2009, or $255.11 per week. She had been paid wage-loss compensation at
an incorrect pay rate, as payments were based on a weekly pay rate of $336.33 while
compensation should have been based on a weekly pay rate of $659.60. The claims examiner

2

indicated that, even if appellant’s self-employment income for the period June 1, 2005 through
July 31, 2009 and the Shadrick formula were applied, she would still be underpaid $28,231.90.2
On a CA-1032 form signed July 5, 2010, appellant indicated that she began employment
on February 14, 2010 in telephone sales, earning $10.00 an hour, with actual earnings of
$6,004.00. From January 1, 2009 and continuing she was self-employed as a manicurist, at
varying rates of pay, with actual earnings of $8,325.00.
In January 2011 DOJ noted that appellant would not be prosecuted for FECA fraud but
would be referred for pretrial diversion. Appellant signed an agreement for pretrial diversion on
March 7, 2011. She admitted to making false statements on CA-1032 forms dated August 7,
2006, August 1, 2007, June 30, 2008 and July 31, 2009, periods in which she was self-employed
as a manicurist.
In a June 30, 2011 investigative memorandum, DOL Special Agent Bolz discussed the
April 20, 1997 work injury, noted that appellant resigned for personal reasons on August 3,
1997, and advised that she received FECA benefits continuously since February 16, 2000.
Agent Bolz acknowledged that OWCP relied on an incorrect pay rate in computing her
compensation. He listed the CA-1032 forms that covered the period April 9, 2000 through
October 5, 2009 in which appellant reported no employment or self-employment. Agent Bolz
described the evidence gathered, including surveillance, undercover visits to the salon, an
analysis of appellant’s appointment books, her signed statements and admissions she made in the
pretrial diversion agreement. During the March 17, 2010 interview, appellant’s estimate of
yearly earnings seemed far too low when compared with a review of her appointment books.
Agent Bolz concluded that, while appellant did limited manicurist work before the April 1997
work injury, she expanded the volume of work after resigning from the government. Appellant
averaged over 1,000 appointments a year, and that, at an average of $20.00 per appointment, she
earned at least $20,000.00 a year as a manicurist. He attached a Notification of Personnel
Action, effective August 1997, appellant’s claim forms, CA-1032, dated July 9, 2001 to July 5,
2010, investigative memoranda, charts showing her appointments and price list as a manicurist
and interview reports.
On a 1032 form signed June 21, 2011, appellant noted that she began employment on
February 15, 2010 in internet/telephone sales, with a $12.00 an hour rate of pay and actual
earnings of $31,753.00. She indicated that she was also self-employed as a manicurist from
January 2010 to March 31, 2011, at varying rates of pay, with actual earnings of $10,546.00. On
July 2, 2011 OWCP paid appellant compensation in the amount of $1,379.00 for the period
June 5 through July 2, 2011.
By decision dated August 26, 2011, OWCP found that appellant forfeited her right to
compensation for the period April 9, 2000 to April 5, 2009 because she knowingly omitted
reported earnings from self-employment on nine CA-1032 forms signed by her on July 9, 2001,

2

The formula for determining loss of wage-earning capacity based on actual earnings, developed in the Albert C.
Shadrick decision, Albert C. Shadrick, 5 ECAB 376 (1953), has been codified at 20 C.F.R. § 10.403. OWCP
calculates an employee’s wage-earning capacity in terms of percentage by dividing the employee’s earnings by the
current pay rate for the date-of-injury job. See J.C., 58 ECAB 700 (2007).

3

June 17, 2002, November 7, 2003, July 20, 2004, June 22, 2005, August 7, 2006, August 1,
2007, June 30, 2008 and July 31, 2009.
On August 26, 2011 OWCP also made a preliminary determination that appellant
received a $137,183.05 overpayment of compensation because she forfeited compensation from
April 9, 2000 through April 4, 2009 when she knowingly failed to report self-employment
earnings. Appellant was at fault in creating the overpayment because she made an incorrect
statement as to a material fact which she knew or should have known to be incorrect, failed to
provide information which she knew or should have known to be material, or accepted a
payment which she knew or should have known to be incorrect. She was provided with an
overpayment action request and an overpayment questionnaire and the actions she could take
were explained to her. Appellant was given 30 days to respond. Computer print-outs and an
overpayment worksheet contained in the record show that she received wage-loss compensation
totaling $137,183.05 for the period April 9, 2000 through April 4, 2009.
In a second August 26, 2011 preliminary determination, OWCP found that appellant was
at fault in creating a $9,339.11 overpayment of compensation for the period April 5, 2009
through July 2, 2011 because she knowingly failed to report self-employment and other earnings
on CA-1032 forms and should have been aware that her work activity should be reported. Based
on self-employment, she had average weekly earnings of $384.81, and that on a 1032 form she
signed on June 21, 2010, she reported earnings at Sunset Auto Center for 30 hours per week, at
an hourly rate of $10.00, for a weekly rate of $300.00. OWCP noted that for the period April 5,
2009 through July 2, 2011 appellant received compensation of $39,234.50; that based on her
self-employment earnings of $384.81 she should have received compensation of $12,161.25 for
the period April 5, 2009 through February 13, 2010; and, based on weekly earnings at Sunset of
$684.81 for the period February 14, 2010 through July 2, 2011, she should have received
compensation of $17,734.14. Thus, when the amount of compensation she should have received
for the period April 5, 2009 through July 2, 2011, or $29,895.39, was deducted from the
compensation she received, or $39,234.50, an overpayment in compensation of $9,339.11 was
created. Computer print-outs and an overpayment worksheet contained in the record indicate
that appellant received compensation totaling $39,234.50 for the period April 5, 2009 through
July 2, 2011.
In an August 31, 2011 decision, OWCP found that appellant’s actual earnings fairly and
reasonably represented her wage-earning capacity. It found that she earned $610.63 a week at
Sunset Auto Center, effective February 14, 2010, and had earned $384.81 a week in her many
years of self-employment as a manicurist, or a total weekly wage of $995.44. OWCP found that
she had a wage-earning capacity of 92 percent and reduced her monetary benefits to $221.00
each compensation period.3
Appellant submitted an overpayment questionnaire signed on September 13, 2011. She
stated that, if OWCP had not paid her compensation at an incorrect rate, she would not have had
to go to work to support her family. Effective March 31, 2011, appellant was no longer self-

3

OWCP initially reduced appellant’s compensation on August 26, 2011. This decision was rescinded by the
August 31, 2011 decision. In the latter decision, OWCP noted that appellant had reported increased earnings on a
CA-1032 form signed by her on June 21, 2011.

4

employed as a manicurist and was only working at Sunset Auto Center. She noted that she had a
monthly income of $1,800.00 and monthly expenses of $2,255.00.4
By decision dated October 20, 2011, OWCP finalized the determination that appellant
was at fault in creating a $137,183.05 overpayment of compensation for the period April 9, 2000
through April 4, 2009 because she forfeited compensation as she failed to report selfemployment earnings. Repayment was scheduled at the rate of $221.00 each compensation
period, which reduced her compensation to zero.
On October 21, 2011 OWCP finalized the overpayment of compensation for the period
April 5, 2009 through July 2, 2011. It found that, based on earnings reported by appellant, the
correct overpayment amount was $20,047.65. OWCP noted that she received compensation
totaling $39,234.50 from April 5, 2009 to July 2, 2011. It indicated that, from April 5, 2009
through February 13, 2010, based on appellant’s self-employment weekly earnings of $384.81,
she should have received compensation of $12,161.25; that, for the period February 14, 2010
through March 31, 2011, she should have received compensation of $3,191.00, based on weekly
earnings (from self-employment and work at Sunset) of $995.44; and that, for the period
March 31 through July 2, 2011, she should have received compensation of $3,834.60, based on
$610.63 weekly earnings at Sunset. Thus, when the compensation she should have received for
the period April 5, 2009 through July 2, 2011, or $19,186.85, was deducted from the
compensation she actually received, or $39,234.50, an overpayment of $20,047.65 was created.
OWCP advised appellant to repay the overpayment at the rate of $240.00 each month.
LEGAL PRECEDENT -- ISSUE 1
Section 8115(a) of FECA provides that, in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by the employee’s actual
earnings if the actual earnings fairly and reasonably represent the employee’s wage-earning
capacity.5 Generally, wages actually earned are the best measure of a wage-earning capacity,
and in the absence of showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such a measure.6 The formula for
determining loss of wage-earning capacity based on actual earnings, developed in the Albert C.
Shadrick decision,7 has been codified at 20 C.F.R. § 10.403. OWCP calculates an employee’s
wage-earning capacity in terms of percentage by dividing the employee’s earnings by the current
pay rate for the date-of-injury job.8 Its procedures provide that OWCP can make a retroactive
wage-earning capacity determination if the claimant worked in the position for at least 60 days,
the position fairly and reasonably represented his or her wage-earning capacity and the work

4

Appellant did not return the overpayment action request. She listed monthly expenses of $900.00 for rent or
mortgage, $300.00 for food, $750.00 for utilities and a $255.00 payment to Wells Fargo Auto.
5

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

6

Lottie M. Williams, 56 ECAB 302 (2005).

7

Albert C. Shadrick, supra note 2.

8

20 C.F.R. § 10.403 (2011).

5

stoppage did not occur because of any change in his injury-related condition affecting the ability
to work.9
ANALYSIS -- ISSUE 1
The Board finds that appellant’s actual earnings in private employment at Sunset Auto
Center and her self-employment as a manicurist represent her wage-earning capacity. On
June 21, 2011 appellant signed a CA-1032 form in which she stated that she was employed at
Sunset with hourly earnings of $12.00 and had annual earnings of $31,753.00. She worked at
least 40 hours a week at Sunset. Appellant also worked in self-employment as a manicurist. On
August 31, 2011 OWCP issued a formal loss of wage-earning capacity decision, finding that her
earnings fairly and reasonably represented her wage-earning capacity.
The Board finds that appellant’s actual earnings in internet/telephone sales with Sunset
plus her self-employment as a manicurist fairly and reasonably represent her wage-earning
capacity. Appellant began full-time work at Sunset on February 14, 2010 and continued in selfemployment as a manicurist. She worked in these positions for more than 60 days, and there is
no evidence that her employment was seasonal or temporary and no evidence to show that she
was not working eight hours a day.10 There is also no evidence that the positions consisted of
makeshift work designed for appellant’s particular needs.11 There is no evidence that she
stopped work as a manicurist because of a change in her injury-related condition.12 As there is
no evidence that appellant’s wages in the sales position at Sunset and her self-employment as a
manicurist did not fairly and reasonably represent her wage-earning capacity, they must be
accepted as the best measure of her wage-earning capacity.13
In applying the Shadrick formula, OWCP properly found that the weekly pay rate when
the disability occurred on April 20, 1997 was $659.60, for Item 1. For Item 2, it properly
utilized the current pay rate for the job and step when appellant was injured, or $1,080.27.
OWCP then properly found that her current weekly wage in her position with Sunset and her
self-employment earnings was $995.44, for Item 3.14 It then properly followed the Shadrick
formula and divided Item 3 by Item 2, yielding a 92 percent wage-earning capacity, Item 4. Item
4 was then multiplied by Item 1, for an adjusted wage-earning capacity of $606.83, Item 5. Item
5 was then subtracted from Item 1, yielding a loss in wage-earning capacity of $52.77 per week,
9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity
Chapter 2.814.7(a) (July 1997); Selden H. Swartz, 55 ECAB 272 (2004).
10

Id.

11

See J.C., supra note 2.

12

Supra note 9.

13

See Daniel A. Reed, Docket No. 93-1052 (issued February 27, 1995).

14

OWCP calculated appellant’s earnings at Sunset at $610.63. In a CA-1032 form signed by appellant on
June 21, 2011, she indicated that she had earned $31,753.00 at Sunset annually. In the August 31, 2011 decision,
OWCP also determined that appellant had self-employment earnings as a manicurist of $384.81 a week. Special
Agent Bolz advised in a June 30, 2011 investigative report that appellant had annual earnings as a manicurist were at
least $20,000.00.

6

Item 6. OWCP then determined that compensation at the 75 percent augmented rate totaled
$39.58, Item 7, which was increased by cost-of-living adjustments to $55.25 a week. The Board
finds that OWCP properly applied the Shadrick formula in determining appellant’s loss of wageearning capacity.15
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
LEGAL PRECEDENT -- ISSUE 2
Section 8106(b) of FECA provides that the Secretary of Labor may require a partially
disabled employee to report his earnings from employment or self-employment, by affidavit or
otherwise, in the manner and at the times the Secretary specifies. It states that an employee who:
“(1) fails to make an affidavit or report when required; or
“(2) knowingly omits or understates any part of his or her earnings forfeits his or
her right to compensation with respect to any period for which the affidavit or
report was required.”16
Section 10.5(g) of OWCP’s regulations define earnings from employment or selfemployment as follows:
“(1) Gross earnings or wages before any deduction and includes the value of
subsistence, quarters, reimbursed expenses and any other goods or services
received in kind as remuneration; or
“(2) A reasonable estimate of the cost to have someone else perform the duties of
an individual who accepts no remuneration. Neither lack of profits, nor the
characterization of the duties as a hobby, removes an unremunerated individual’s
responsibility to report the estimated cost to have someone else perform his or her
duties.”17
In order to establish that a compensationer should forfeit the compensation received for
the periods covered by completed CA-1032 forms, the evidence must establish that he or she
knowingly omitted or understated his or her employment and earnings.18 As forfeiture is a
penalty, it is not enough merely to establish that there were underreported earnings from
employment. The inquiry is whether appellant knowingly omitted or understated his earnings
from employment for the periods covered by the CA-1032 forms. The term “knowingly” as
defined in OWCP’s implementing regulations and Board precedent means “with knowledge;

15

Albert C. Shadrick, supra note 2.

16

5 U.S.C. § 8106(b); see F.C., 59 ECAB 666 (2007).

17

20 C.F.R. § 10.5(g) (2011).

18

Robert R. Holmes, 49 ECAB 161 (1997); 20 C.F.R. § 10.5(n) (2011).

7

consciously; intelligently; willfully; intentionally.”19 The language on CA-1032 forms is clear
and unambiguous in requiring a claimant to report earnings for the previous 15 months from any
employer, self-employment or a business enterprise in which he or she worked. The forms
further emphasize that severe penalties may be applied for failure to report all work activities
thoroughly and completely.20
ANALYSIS -- ISSUE 2
OWCP determined that appellant forfeited her entitlement to compensation for the period
April 9, 2000 to April 5, 2009. Appellant signed CA-1032 forms on July 9, 2001, June 17, 2002,
November 7, 2003, July 20, 2004, June 22, 2005, August 7, 2006, August 1, 2007, June 30,
2008, July 31 and October 6, 2009. She stated that she was not employed, self-employed and
had not performed volunteer work on the forms, each of which covered the preceding 15 months.
The June 30, 2011 investigative report and accompanying documentation, including an affidavit
signed by appellant on March 18, 2011, establish that she was self-employed as a manicurist
during the period of forfeiture. Appellant’s sworn statement and the findings documented in the
investigative memorandum support that she was self-employed. She clearly had unreported
earnings for the period April 9, 2000 to April 5, 2010.
Appellant can be subject to the forfeiture provision of section 8106(b) only if she
“knowingly” failed to report earnings or employment. OWCP has the burden of proof to
establish that a claimant did, either with knowledge, consciously, willfully, or intentionally,
failed to report earnings from employment.21 OWCP may meet this burden in several ways: by
an employee’s admission that he or she failed to report earnings he or she knew should be
reported; by establishing that an employee pled guilty to violating applicable federal statutes by
falsely completing the affidavits in CA-1032 forms; or by showing that, upon further inquiry by
OWCP as to employment activities, the employee continued to not fully and truthfully reveal the
nature of the employment activities.22
Appellant acknowledged that she failed to report earnings she knew should have been
reported to OWCP. Although the March 7, 2011 agreement for pretrial diversion on charges of
making false statements on CA-1032 forms is not a guilty plea, it constitutes persuasive evidence
of appellant’s knowledge that she understated her earnings for the period June 1, 2005 to
July 31, 2009. Based on her admission that she did not report earnings, the Board finds that she
knowingly failed to report earnings for the period April 9, 2000 to April 5, 2010, and she
therefore forfeited her right to compensation for this period.23

19

Christine C. Burgess, 43 ECAB 449 (1992).

20

A.C., Docket No. 11-1760 (issued April 13, 2012).

21

Supra note 17.

22

Melvin E. Gibbs, 54 ECAB 473 (2003).

23

Barbara Hughes, 48 ECAB 398 (1997). As to her argument before OWCP that she had to work because she
was paid at an incorrect compensation rate, the issue here is failure to report earnings, not that she had earnings.

8

LEGAL PRECEDENT -- ISSUES 3 & 4
Section 8106(b) of FECA provides in pertinent part:
“The Secretary of Labor may require a partially disabled employee to report his
earnings from employment of self-employment by affidavit or otherwise, in the
manner and at times the Secretary specifies. An employee who:
1. Fails to make an affidavit or report when required; or
2. Knowingly omits or understates any part of his earnings;
“Forfeits his right to compensation with respect to any period for which the
affidavit or report was required. Compensation forfeited under this subsection, if
already paid, shall be recovered under section 8129 of this title, unless recovery is
waived under that section.”24
Section 10.529 of OWCP’s implementing regulations provide as follows:
“(a) If an employee knowingly omits or understates any earnings or work activity
in making a report, he or she shall forfeit the right to compensation with respect to
any period for which the report was required. A false or evasive statement,
omission, concealment or misrepresentation with respect to employment activity
or earnings in a report may also subject an employee to criminal prosecution.
“(b) Where the right to compensation is forfeited, OWCP shall recover any
compensation already paid for the period of forfeiture pursuant to 5 U.S.C. § 8129
and other relevant statues.”25
ANALYSIS -- ISSUE 3
Regarding the overpayment of compensation in the amount of $137,183.05, OWCP
regulations provide that it may declare an overpayment of compensation for the period of a
forfeiture of compensation. If a claimant has any employment, including self-employment or
involvement in a business enterprise, during a period covered by a CA-1032 form which he or
she fails to report, the claimant is not entitled to any compensation for any portion of the period
covered by the report, even though he or she may not have had earnings during a portion of that
period.26
OWCP paid appellant compensation in the amount of $137,183.05 from April 9, 2000 to
April 5, 2009. As it properly found that appellant forfeited her entitlement to compensation
during this period because she failed to report earnings from employment on CA-1032 forms,
there exists an overpayment of compensation in the amount of $137,183.05.
24

5 U.S.C. § 8106(b).

25

20 C.F.R. § 10.529 (2011).

26

Louis P. McKenna, Jr., 46 ECAB 428 (1994).

9

ANALYSIS -- ISSUE 4
Regarding the $20,047.75 overpayment of compensation, OWCP found that this
overpayment was created from April 5, 2009 to July 2, 2011 because appellant knowingly
understated her earnings from outside employment for that period on CA-1032 forms. On the
CA-1032 form, appellant signed on July 5, 2010, she indicated that she earned $10.00 an hour at
Sunset and continued self-employment as a manicurist, with actual earnings of $8,325.00. On
the CA-1032 form she submitted on June 21, 2011, she indicated that she had annual earnings at
Sunset of $31,753.00. Appellant also reported that from January to March 31, 2011 she had
actual earnings of $10,546.00 as a manicurist.
Appellant reported on a CA-1032 form, signed by her on July 5, 2010, that her actual
self-employment earnings as a manicurist for the previous 15 months were $8,325.00. As noted
above, OWCP determined that her actual earnings as a manicurist were at least $20,000.00 a year
or $384.81 a week. Thus for the 15-month period covered by the July 5, 2010 form, appellant’s
actual earnings as a manicurist would have been approximately $25,000.00, not the $8,325.00
she reported. She also submitted a CA-1032 form on June 21, 2011 in which she also
underreported self-employment earnings, indicating that, for the 15 months covered by the CA1032 report, she had earnings of $10,546.00. Even though appellant stated that she stopped work
as a manicurist on March 31, 2011, since the CA-1032 form covered the prior 15 months, based
on annual earnings of $20,000.00, she would have earned approximately that amount prior to
stopping self-employment. The evidence thus supports that she knowingly understated her
earnings from self-employment and an overpayment of compensation was created.
In the October 21, 2011 decision, OWCP properly found that appellant was entitled to
$12,161.25 in compensation for the period April 5, 2009 through February 13, 2010, when offset
by her manicurist earnings of $384.81 per week. For the period February 14, 2010 through
March 31, 2011, it properly found that she was entitled to compensation of $3,191.00, when
offset by her combined earnings of $610.63 a week at Sunset and $384.81 a week as a
manicurist. Finally, OWCP properly found that appellant was entitled to compensation of
$3,834.60 for the period April 1 through July 2, 2011, when offset by her weekly earnings of
$610.63 from Sunset. Appellant received compensation totaling $39,234.50 for the period
April 5, 2009 through July 2, 2011, when she should have received compensation of $19,186.85
($12,161.25 + $3,191.00 + $3,834.60). Therefore, an overpayment of compensation in the
amount of $20,047.65 was created.
LEGAL PRECEDENT -- ISSUE 5
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”27

27

5 U.S.C. § 8129; see Linda E. Padilla, 45 ECAB 768 (1994).

10

Section 10.433(a) of OWCP’s regulations provide that OWCP:
“[M]ay consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from OWCP are proper. The recipient must
show good faith and exercise a high degree of care in reporting events which may
affect entitlement to or the amount of benefits. A recipient who has done any of
the following will be found to be at fault in creating an overpayment: (1) Made
an incorrect statement as to a material fact which he or she knew or should have
known to be incorrect; or (2) Failed to provide information which he or she knew
or should have known to be material; or (3) Accepted a payment which he or she
knew or should have known to be incorrect. (This provision applies only to the
overpaid individual).”28
To determine if an individual was at fault with respect to the creation of an overpayment,
OWCP examines the circumstances surrounding the overpayment. The degree of care expected
may vary with the complexity of those circumstances and the individual’s capacity to realize that
he or she is being overpaid.29
ANALYSIS -- ISSUE 5
The Board finds that OWCP properly determined that appellant was at fault in creating
the $137,183.05 overpayment because she failed to provide information which she knew or
should have known to be material on CA-1032 forms covering the period April 9, 2000 to
April 5, 2009. The record establishes that she had unreported self-employment activity during
this period and knowingly failed to furnish this material information to OWCP. Appellant
signed certification clauses on the 1032 forms which advised her in explicit language that she
might be subject to civil, administrative or criminal penalties if she knowingly made a false
statement or misrepresentation or concealed a fact to obtain compensation. By signing the
forms, she is deemed to have acknowledged her duty to fill out the forms properly, including the
duty to report any employment, self-employment, or involvement in a business enterprise.
Appellant failed to furnish information that she knew or should have known to be material to
OWCP. As she is not without fault in creating the overpayment in the amount of $137,183.05,
she is not entitled to waiver.30
The Board also finds that OWCP properly determined that appellant was at fault in
creating the $20,047.75 overpayment of compensation because she knowingly understated her
earnings on CA-1032 forms signed on July 5, 2010 and June 21, 2011. Under the standards for
finding fault in the creation of an overpayment, a claimant is at fault if he or she fails to provide
information that he or she knew or should have known was material or made an incorrect
statement as to a material fact that he or she knew or should have known was incorrect. As
28

20 C.F.R. § 10.433 (2011); see Sinclair L. Taylor, 52 ECAB 227 (2001); see also 20 C.F.R. § 10.430.

29

20 C.F.R. § 10.433(b); Duane C. Rawlings, 55 ECAB 366 (2004).

30

Harold F. Franklin, 57 ECAB 387 (2006).

11

noted, the evidence establishes that appellant made incorrect statements on the CA-1032 forms
signed by her on July 5, 2010 and June 21, 2011 because she underreported her self-employment
earnings. By signing the forms, appellant is deemed to have acknowledged her duty to fill out
the forms properly, including the duty to correctly report self-employment income. Her
understatement of earnings is an incorrect statement as to a material fact, and she was thus at
fault in creating an overpayment of $20,047.75 for the period April 5, 2009 to July 2, 2011. As
appellant is not without fault in creating the overpayment, she is not entitled to waiver.31
LEGAL PRECEDENT -- ISSUE 6
OWCP’s implementing regulations provide that, if an overpayment of compensation has
been made to an individual entitled to further payments and no refund is made, OWCP shall
decrease later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.32
ANALYSIS -- ISSUE 6
Regarding repayment of the $137,183.05 overpayment of compensation, OWCP’s
October 20, 2011 decision set a rate of recovery of $221.00 from appellant’s continuing
compensation per compensation period. This reduced her compensation to zero. For repayment
of the $20,047.65 overpayment, OWCP’s October 21, 2011 decision directed appellant to send in
a check in the amount of $240.00 each month to repay the overpayment.
The record supports that appellant underreported her income and did not provide
documentation to support her claimed expenses on the overpayment questionnaire she signed on
September 13, 2011. The Board finds that OWCP abused its discretion in setting the methods of
recovery of the two overpayments because it did not give due regard to the relevant factors found
in section 10.441 of the implementing federal regulations in either the October 20 or 21, 2011
final overpayment decisions. In the former, OWCP merely indicated that $221.00 would be
withheld from appellant’s continuing compensation, reducing her compensation to zero. The
decision did not mention the overpayment questionnaire or provide any discussion of the factors
described in section 10.441. While OWCP noted that appellant had understated her monthly
income in the October 21, 2011 decision, again OWCP stated that she should submit a $240.00
check each month to repay the overpayment and again did not discuss the relevant factors.
Furthermore, the Board notes that, as she is receiving monetary compensation, recovery of the
overpayment must be made by decreasing subsequent payments of compensation.33
The Board will set aside the October 20 and 21, 2011 decisions on the issue of recovery
only.34 On remand OWCP should reconsider the method of recovery for these overpayments.

31

Id.

32

20 C.F.R. § 10.441(a) (2011).

33

See Barbara Hughes, 48 ECAB 398, 403 (1997).

34

20 C.F.R. § 10.441; see L.G., Docket No. 11-1472 (issued February 6, 2012).

12

CONCLUSION
The Board finds that appellant’s actual earnings reasonably represented her wage-earning
capacity; that she forfeited her right to compensation for the period April 9, 2000 to April 5,
2009 because she failed to report work activity; that she received a $137,183.05 overpayment of
compensation for that period; that she received a $20,047.75 overpayment of compensation for
the period April 5, 2009 through July 2, 2011; and that OWCP properly found that appellant was
at fault in the creation of the overpayments. The Board also finds that OWCP abused its
discretion with regard to repayment of the overpayments.
ORDER
IT IS HEREBY ORDERED THAT the August 31 and 26, 2011 decisions of the Office
of Workers’ Compensation Programs are affirmed. The October 21 and 20, 2011 decisions of
OWCP are affirmed in part and set aside in part and remanded to OWCP for proceedings
consistent with opinion of the Board.
Issued: October 1, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

